Scatec Solar
Chigirin Solar Project
Non-Technical Summary

Date: January 2019

Scatec

Oslo (Head) Office
Karenslyst Allé 49, 0279 Oslo, Norway

Kiev Office
Bohdana Khmel'nyts'koho St, 17/52, Kyiv,

01030
CONTENTS

INTRODUCTION
WHAT DOES THE PROJECT INCLUDE?
WHY IS DEVELOPMENT REQUIRED?

WHAT IS THE BENEFIT OF THE PROJECT TO THE LOCAL PEOPLE AND THE ECONOMY?

aah n N

POTENTIAL ADVERSE SOCIO-ECONOMIC IMPACTS OF THE PROJECT

WHAT WILL BE THE KEY ENVIRONMENTAL IMPACTS OF THE PROJECT AND HOW WILL THEY BE
MITIGATED? 6

HOW WILL THE PROJECT ENSURE EFFECTIVE MANAGEMENT AND MONITORING OF IMPACTS? 8
STAKEHOLDER ENGAGEMENT PLAN (SEP) 8
8

FURTHER INFORMATION

1 INTRODUCTION

Scatec, through local project organisation Greenteco SES LLC, are proposing to
develop a 45 MWac Photovoltaic (PV) solar power project, and associated 3km 150KV
overhead transmission line, referred to here as ‘the Project’. The Project will be
located on a site to the east of the Dnieper River, and is surrounded by the
municipality of Chigirin, in the south-western part of the Cherkasy region of the
Ukraine. The site was previously designated as the location of nuclear power plant,
construction was in the very early stages when the project came to a halt as a result
of the Chernobyl disaster.

The Project will provide renewable energy to the Ukrainian electricity grid. This
will reduce Ukraine’s reliance on fossil fuels, which is expected to improve
Ukraine’s energy security, mitigate climate change, and improve environmental
quality.

This Non-Technical Summary (NTS) provides a description of the project and describes
the potential benefits and impacts associated with its construction and operation. It
also describes how these will be mitigated and managed through all phases of the
project’s development. In addition, it provides a summary of the public consultation
activities and the approach to future stakeholder engagement.

The NTS has been prepared ahead of the potential financing of the Project by the
European Bank for Reconstruction and Development (EBRD).

2 WHAT DOES THE PROJECT INCLUDE?

2.1 The Project

The final detailed design of the Project is still to be finalised, however it is

unlikely that any aspect of the project that is described will change significantly.

The Project is expected to comprise of the following elements:

= 83,244 single axis tracking solar PV panels formed with monocrystalline cells (360W
nominal capacity)

* 3km 150 KV overhead cable line

" Operations and Maintenance (O&M) building

=" Site road

=" Perimeter fence.

As detailed in Figure 1, the Project is located in central Ukraine within the
Cherkasy region, 65 km from the regional center Cherkasy.

Non-Technical Summary 2 Chigirin Solar Project, Ukraine
Figure 1: Project Location

~ Ukraine

7 onerkasy region
Chigirin, Orbita (site

location)

?
Figure 2 shows the location of the site to the east of the Dnieper River, and
surrounded by the district of Chigirin (Pop. c.8,740), with the transmission line
linking the site to the substation. The site is approximately 82 hectares of
brownfield land, and is being leased from the Chigirin district state administration
for 25 years (beginning in 2018).

Non-Technical Summary 3 Chigirin Solar Project, Ukraine
Figure 2: Project Site

Existing
overhead lines

Substation

2.2 Project Status

At the time of writing the final project design is being finalized, the final permits
required for construction and operation of the Project are being produced, and
financing from the EBRD is being sought. Scatec Solar intend to commence construction
early 2019, with construction completed within c. 28 weeks.

3 WHY IS DEVELOPMENT REQUIRED?

Ukraine primarily produces electricity from nuclear power (54%), coal (34%) and
natural gas (6%), Ukraine’s nuclear fuel and natural gas are principally sourced from
Russia. In addition, pre-2014 much of the coal used by Ukraine was anthracite sourced
from the Donetsk and Luhansk regions, which are now controlled by separatist forces.
Some lower grade coals are still available within areas controlled by the Ukrainian
state; however, Ukraine has been importing anthracite to make up the short fall.
Given the current geo-political situation, this reliance on Russian fuels and
Anthracite poses an energy security threat to the Ukrainian state.

In addition, much of the energy generation capacity of Ukraine will require

decommissioning or upgrading within the next decade. As such there is a requirement
for new generation capacity within Ukraine.

' https://www.iea.org/statistics/statisticssearch/report/?country=Ukraine&product=electricityandheat

Non-Technical Summary 4 Chigirin Solar Project, Ukraine
As such renewable energy generation can help provide the new generation capacity
required by Ukraine, whilst also providing energy security. In addition, renewable
forms of generation have a smaller environmental impact than, other forms of energy
generation, in particular they do not contribute to climate change. To incentivise
the development of renewables generation within Ukraine, the Ukrainian government has
introduced a Feed in Tariff (FIT) scheme for renewable sources including solar. Given
the challenges the Ukrainian energy sector faces, and the role the Ukrainian
government envisions for solar generation, there is strong rationale for the Project
realisation.

4 WHAT IS THE BENEFIT OF THE PROJECT TO
THE LOCAL PEOPLE AND THE ECONOMY?

During peak construction between 500 and 600 employees are expected to be on site. Up
to 50 of these are expected to be workers which have a specific skill sets and will
most likely need to be brought in from wider regions. However, it is envisaged that
the majority of jobs will go to members of the local community during construction.
Construction is expected to last approximately 28 weeks. Although this work is
temporary, job opportunities are expected to benefit the local community. Scatec
Solar's policy is to use local labour where possible. It is likely that the unskilled
labour will come from the local community, with skilled labour most likely coming
from further afield.

During operation, 10 full time operations and maintenance staff including security
guards are anticipated. There will be a further 20 - 30 workers employed annually for
a short period for cleaning of panels.

5 POTENTIAL ADVERSE SOCIO-ECONOMIC
IMPACTS OF THE PROJECT

5.1 Land Acquisition, Involuntary Resettlement and Economic Displacement

The site’s land use designation is for industry, transport, and energy production,
and as such using the site for a solar project is within this designation. The site
is being leased by Greenteco, a company 100% owned by Scatec, from the district of
Chigirin for 25 years (beginning in 2018). As such Scatec has legal rights to use the
site, but the development of the site has not yet commenced.

The site is not currently occupied. Some stakeholder engagement has taken place by
way of a Village Council meeting on the 27 November 2018. The village council advised
that the site is very seldom used other than for access to the banks of the Dnieper
River and very occasionally for firewood collection and hunting (however they
confirmed that denser and better areas are available close by). Scatec propose to
provide a replacement road around the perimeter of the site nearer to the local
communities.

5.2 Social Interaction & Community Health and Safety

Workforce, Job Seekers & Social Conflict

As outlined above, during peak construction between 500 and 600 employees are
expected to be on site, and during operation, ten full time staff are anticipated
plus security guards, with a further 20 - 30 workers employed annual for short
periods for cleaning of panels. It is intended that the majority of the employees
would be from the local area as far as possible. A large influx of ‘migrant workers’
is not intended, approximately 50 workers are expected from outside the local area.

Non-Technical Summary 5 Chigirin Solar Project, Ukraine
Pressure on Social Infrastructure & Services

As the construction period is temporary, pressure on social infrastructure and
services is likely only to be relevant in a relatively short period. No impacts were
identified other than in relation to local road traffic, which will be managed
through a project specific Traffic Management Plan (TMP).

A labour camp will not be required for the not from the local community. These
workers will find accommodation within the local community providing an opportunity
to the local community to provide accommodation - along with other services, such as
meals - in order to benefit from the development.

Where local accommodation is rented, Scatec will carefully inspect the premises (e.g.
establish an approved register) for accommodation that meets the basic amenity and
sanitary requirements outlined under the IFC and EBRD Guidance Note (e.g. adequate
sewage and garbage disposal; supply of safe water for all personal and household uses
etc.).

Water

The Project will demand a relatively low level of water use and should not
significantly impact any local supplies

6 WHAT WILL BE THE KEY ENVIRONMENTAL
IMPACTS OF THE PROJECT AND HOW WILL
THEY BE MITIGATED?

6.1 Visual Impacts
Impact Overview

The site is not visible to local residents, other than those visiting the Dnieper
River for recreational purposes. The existing road going through the centre of the
site will no longer be available.

Summary of Mitigation Measures

The developer has commented that access to the river will be maintained, using a
walkway / roadway running outside the site fence.

6.2 Biodiversity

Impact Overview
A qualified ecology conservation specialist has undertaken a walk over survey of the
site and concluded that fish and aquatic plants will be unaffected by the project.

The development of the site has the potential to result in the loss of some general
habitat for nesting/roosting birds. An additional desk top study and further
investigation with local experts may be required.

A number of general mitigation measures are also proposed:
Summary of Mitigation Measures
The project will avoid the use as far as possible of chemical herbicides as part of

the O&M Management of the Project, with this condition included in the O&M Management
Plan.

A pre-clearance/pre-construction walkover survey will be undertaken on the site and
associated cable grid connection route.

Non-Technical Summary 6 Chigirin Solar Project, Ukraine
Undertake an arboricultural survey producing an inventory of trees, mapping the
location and documenting the species, size and health of the specimens to be felled
for estimation of trees loss and its future off-setting.
The implementation of general Biodiversity Protection and Compensatory enhancements,
as follows:
" maintain free passage for mammals across the site and avoid significant
barriers and pitfalls.
"During construction, measures should be to avoid potential injury or mortality,
including:

o Fencing off storage areas (noted as being practiced currently);
© Safe storage of materials and/or chemicals; and
© Covering of trenches and holes or provision of exit and escape routes.

o Where possible, mature trees/scrub and rock piles/boulders should be
retained.

o Site clearance (e.g. removal of vegetation and hardstanding/boulders,
etc.) should be undertaken in a sensitive manner so as to not kill or
injure animals. Should it not be possible to avoid the months March-July
(inclusive), it will be necessary to complete a pre-felling/clearance
nesting bird check. Any nesting birds identified at this stage should be
protected until young birds have fledged. This is in line with the
requirements of the Wild Birds Directive.

© Lighting should be kept to a minimum and directed away from retained
shrubs and trees.

6.3 Water Usage & Discharges

Impact Overview

The Cherkasy region is at medium risk of water scarcity, although the Project will
use a relatively low level of water, mainly just for general domestic purposes and
occasional panel cleaning. However, the following general mitigation will be
implemented:

Summary of Mitigation Measures

Where possible water consumption will be minimised, and where appropriate non-potable
water will be used.

The Project will be designed on a zero-liquid discharge basis. All liquid waste will
be pumped via proper designed septic tanks or via retention tanks for collection and
disposal by specialist licenced contractors.

6.4 Construction Dust & Noise

Impact Overview

The project has the potential to mobilise dust during construction, although there
are no residential properties nearby, this has some potential to cause nuisance to
community members using the Dnieper River bank.

Summary of Mitigation Measures

If the site generates significant quantities of dust then standard dust mitigation
measures (such as water sprays, and waste bagging) will be implemented.

6.5 Construction Traffic

Impact Overview

Non-Technical Summary 7 Chigirin Solar Project, Ukraine
During construction, materials, plant and personnel will need to be brought to site.
This is expected to result in an increase in heavy goods traffic on routes to the
site, including on routes within this immediate area of Chigirin. This has the
potential to generate dust and noise.

Summary of Mitigation Measures

A Traffic Management Plan will be implemented.

7 %4HOW WILL THE PROJECT ENSURE EFFECTIVE
MANAGEMENT AND MONITORING OF IMPACTS?

Scatec and the construction contractors will fully implement the requirements of the
Environmental and Social Action Plan (ESAP), developed for this Project. This
includes a requirement to monitor the implementation of the ESAP, monitor EHSS
performance, recruitment or appointment a corporate level Environmental and Health
and Safety (EH&S) manager, who will be responsible for monitoring overall EH&S
performance.

8 STAKEHOLDER ENGAGEMENT PLAN (SEP)

A Stakeholder Engagement Plan (SEP) has been developed with the objective of
identifying key stakeholders and ensuring that, where relevant, they are informed in
a timely manner of the potential impacts of project. The SEP also identifies a formal
grievance mechanism to be used by stakeholders (internal and external) for dealing
with complaints, concerns, queries and comments. If activities change or new
activities relating to stakeholder engagement commence, the SEP will be brought up to
date. It will also be reviewed periodically during project implementation and updated
as necessary. The SEP includes the following:

" public consultations and information disclosure requirements
" Identification of stakeholders and other affected parties;
Overview of previous engagement activities;

" stakeholder Engagement Programme (SEP) including methods of engagement and
resources; and a

Grievance mechanism with a template for provision of comments/complaints.

Stakeholders could be individuals and organisations that may be directly or
indirectly affected by the project either in a positive or negative way, who wish to
express their views.

9 FURTHER INFORMATION

Contact information for this project is provided below:

Non-Technical Summary 8 Chigirin Solar Project, Ukraine
Oslo (Head) Office

Karenslyst Allé 49, 0279 Oslo, Norway
Key Contacts:

Name: Kirill Lutsenko

Position: Site Manager,

E-mail Kirill.Lutsenko@scatecsolar.com
Telephone: +38 050 381 28 43

Kiev (Project) Office

Bohdana Khmel'nyts'koho St, 17/52, Kyiv,
01030

Name: Anton Shapkovskyi,

Position: Business Development

E-mail anton. shapkovskyi@scatecsolar.com,
Telephone: +380963812804

Non-Technical Summary

Chigirin Solar Project, Ukraine
